DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted September 1, 2021, has been received.  The amendment of claims 1, 14; cancellation of claims 2-4, 13, 15, 16, is acknowledged.
Allowable Subject Matter
Claims 1, 5-12, 14, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a temperature monitoring apparatus having a housing and a probe, the housing and at least a portion of the probe formed of a polymer blend of a first and second polymer, the second polymer having metal particles or barium dispersed.
The cited art, U.S. Patent Pub. 2010/0094111 (“Heller”) in view of U.S. Patent Pub. 2011/0200655 (“Black”), discloses a similar temperature monitoring apparatus having a housing and a probe, the housing and at least a portion of the probe formed of a polymer blend of a first and second polymer, the second polymer having metal particles or barium dispersed.  However, the cited art does not appear to explicitly disclose wherein the second polymer comprises at least one of a plurality of metal particles or barium that was added to a beginning polymer during a formation of the second polymer by adding and mixing the at least one of the plurality of metal particles or barium while the beginning polymer comprised a substantially fluid state so the at least one of the plurality of metal particles or barium dispersed throughout the beginning polymer, wherein the second polymer comprises about 15-30% of the total polymer blend that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853